Order entered April 6, 2020




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-19-01258-CV

   LINDA HENDERSON AND/OR ALL OTHER OCCUPANTS OF 1225
          KENSINGTON DR. DESOTO, TX 75115, Appellant

                                      V.

           FREEDOM MORTGAGE CORPORATION, Appellee

               On Appeal from the County Court at Law No. 4
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-04797-D

                                   ORDER

      Before the Court is appellant’s April 2, 2020 first amended motion for

extension of time to file her opening brief. We GRANT the motion and extend the

time to May 4, 2020.


                                           /s/   BILL WHITEHILL
                                                 JUSTICE